932 F.2d 970
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David Eugene WILLIAMSON, Petitioner-Appellant,v.Dewey SOWDERS, Warden, Respondent-Appellee.
No. 90-6199.
United States Court of Appeals, Sixth Circuit.
May 2, 1991.

1
Before KRUPANSKY and BOGGS, Circuit Judges, and DUGGAN, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and the record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
David Eugene Williamson, a pro se Kentucky prisoner, appeals the dismissal of his petition for a writ of habeas corpus filed under 28 U.S.C. Sec. 2254.  Following a jury trial, Williamson was convicted of complicity to murder in the Jefferson County, Kentucky, Circuit Court in March 1988, and was sentenced to 75 years imprisonment.  The conviction was affirmed by the Kentucky Supreme Court on direct appeal.


4
Thereafter, Williamson filed his petition for habeas relief in the district court alleging, inter alia, that the jury should have been instructed with respect to the lesser included offense of solicitation.  The district court dismissed the petition as without merit.  On appeal, Williamson reiterates his claim that the jury should have been instructed with respect to the lesser included offense.


5
Upon consideration, we affirm the judgment for the reasons stated by the district court in its memorandum opinion entered September 7, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.  A claim that a lesser included offense instruction should have been given to a jury, even if the instruction was warranted under state law, is not cognizable in habeas corpus absent extraordinary circumstances.  No such circumstances exist here.  Finally, Williamson has not raised other claims for habeas relief raised in the district court, and has therefore abandoned those claims on appeal.    See McMurphy v. City of Flushing, 802 F.2d 191, 198-99 (6th Cir.1986).



*
 The Honorable Patrick J. Duggan, U.S. District Judge for the Eastern District of Michigan, sitting by designation